Citation Nr: 1532279	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO. 13-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1985. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for cause of death.


FINDINGS OF FACT

1. The lay evidence of record, including the appellant's testimony and statements from C.R. and M.R., regarding the Veteran's service in Thailand is credible.

2. The Veteran was exposed to herbicide agents during service in Thailand.

3. Ischemic heart disease (including ischemic cardiomyopathy) is a disease associated with herbicide exposure.

4. The immediate cause of the Veteran's death was acute respiratory distress syndrome, sepsis, ischemic cardiomyopathy, and renal failure.



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1110, 1131, 1116, 1154, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014). In the present case, the Board is granting service connection for the cause of the Veteran's death. This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability. 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997). In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including ischemic cardiomyopathy). See 38 C.F.R. § 3.309(e).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service Connection for the Cause of the Veteran's Death

The Veteran died in December 2000; the cause of death was listed on the death certificate as acute respiratory distress syndrome, sepsis, ischemic cardiomyopathy, and renal failure. The appellant contends that the Veteran was exposed to herbicides during service in Thailand, and, as a result, he had a heart disorder that led to his demise. At the April 2015 Board hearing, the appellant testified that the Veteran served in Thailand during service, and more specifically stated that the Veteran was stationed at Ubon Air Force Base (AFB) and was an inventory management supervisor who regularly traveled near the perimeter of the base where defoliants had been sprayed in order to inspect cargo that was stored there after receipt. The appellant also provided information from C.R. who was stationed at Ubon during part of the time when the Veteran was stationed there. While the format of the information is confused and confusing, C.R. does make clear that the base supply warehouses were within 10 feet of the perimeter fence, frequently requiring the Veteran to travel on the perimeter road. The statement from M.R., who served at Ubon at a different time, provides useful clarification as to the specific layout and operations of the base.

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at the Ubon AFB in Thailand from March 1968 to October 1968. The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by Air Force Specialty Code (AFSC), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The appellant's hearing testimony and the statement from C.R. assert that the Veteran traversed near the base perimeter on a regular basis. The additional statement from M.R. is consistent with the testimony and statement. The question then becomes whether that testimony and those statements are credible and, if so, what weight should be assigned to this lay evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Given the consistency, specificity, and plausibility of the assertions, the Board finds appellant's hearing testimony and the statements from C.R. and M.R. to be credible and they are accorded full weight. That evidence does not, however, demonstrate that the Veteran's military duties would have required him to cross the perimeter into the areas that had been sprayed with herbicide agents. However, given the close proximity of the supply activities to the perimeter, contact with such areas seems probable.

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service while at the Ubon AFB. See 38 C.F.R. §§ 3.307, 3.309. Because ischemic heart disease (including ischemic cardiomyopathy) is a disease presumptively associated with herbicide exposure, service connection for the cause of the Veteran's death due to ischemic cardiomyopathy as a result of herbicide exposure is warranted on a presumptive basis. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Because service 


connection is granted on a presumptive basis, no further discussion is required with respect to alternative theories of entitlement to service connection.


ORDER

Service connection for cause of death is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


